DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2021, 5/19/2021 and 9/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

The listed US Patent application publication 20170299540 in the IDS of 5/19/2021 have been lined through because it is a wrong number. The US Patent application publication 20170082861 listed in the IDS of 9/3/2021 have also been lined through because it has been listed in the IDS filed on 9/17/2021. Applicant should note that duplicate citations of references need to be lined-through to prevent any reference from being printed twice on the face of the patent should this application pass to issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the terms of “….larger than a diffraction limit” (line 3) and “…equal to or smaller than the diffraction limit” are vague and renders the claims indefinite. A diffraction limit of an optical element is determined by a numerical aperture (NA) of the optical element and a light wavelength the optical element working with. As neither the numerical aperture nor the wavelength is cited in the claim, the diffraction limit becomes undefined. The recited aberration based on the diffraction limit becomes undefined as well.

Claim 1 also is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structures of elements, such omission amounting to a gap between the necessary structural connections.  See 

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of “…is equal to or larger than a wavelength of the laser beam” (line 2-3) is vague and renders the claims indefinite. Claim 2 depends on claim 1. However, neither claim 1 nor claim 2 cites a value or a range of the laser beam wavelength.

Regarding claim 5, the term of “…configured to emit the laser beam” (line 2) is vague and renders the claims indefinite. Claim 5 depends on claim 1. However, claim 1 cites that the optical element is configured to receive the laser beam (line 1), not to emit the laser beam.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Powell (US 4826299).

Regarding Claim 1, Powell teaches an optical element (abstract, line 1-4, this lens finds an application in expanding a laser beam in one direction only; fig. 3, 11, 19; col. 3, line 47-65, A lens 11 is irradiated by a laser beam 13 through an aperture 17. The beam is spread in the form of rays 15 and an optional optical, substrate 19 supports the lens in line with the laser beam 13) that receives a laser beam having a light intensity distribution (fig. 3, 13; col. 3, line 3, the distribution is basically Gaussian) and provides wavefront aberration of the received laser beam in a first direction (figs. 3-4; y axis) orthogonal to a traveling direction (figs. 3-4; z axis) larger than a diffraction limit (col. 3, line 4-7, The spherical aberration (one dimensional) which is introduced by the lens has the effect of spreading the tails of the line out even more than if the system were in fact diffraction-limited), and provides wavefront aberration of the received laser 

Regarding Claim 2, Powell teaches the optical element according to claim 1, wherein a difference between maximum and minimum values of the wavefront aberration in the first direction is equal to or larger than a wavelength of the laser beam (In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Powell is same to that recited in the claim 1, then it is expect the aberration property/function provided by Powell has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 3, Powell teaches the optical element according to claim 1, wherein the wavefront aberration of the laser beam in the first direction has a profile continuous in the first direction (fig. 3, 11; fig. 16, the lens shape; ---as the lenses have  

Regarding Claim 4, Powell teaches the optical element according to claim 3, wherein the wavefront aberration of the laser beam in the first direction has a curvature profile, a curvature of which has a local maximum value at a first position and has, at a second position and a third position, values smaller than the local maximum value at the first position, and the first position is a position between the second position and the third position in the first direction and is a position closer to the optical axis of the laser beam than the second position and the third position (col. 3, line 8-18, it is necessary to spread out the radiation more at the center while somehow contain it at the edges. If one were to consider a single optical element having say, a primary and a secondary surface then this would mean firstly that the region at the center of the primary surface should vary more rapidly (i.e. steeply) allowing the rays a greater divergence and secondly that the rate of change in this surface's gradient at points further away from the center should be small; --the aberration at the center is larger than that at both edges).

Regarding Claim 5, Powell teaches the optical element according claim 1 configured to emit the laser beam, a length of which in the first direction is shorter than a length of the optical element in the first direction (fig. 3, 13, 11, 19; -- the laser beam has a width in the first direction smaller that the widths of 11/19).



Regarding Claim 7, Powell teaches a laser irradiation device comprising: the optical element according to claim 1; and a light source configured to emit the laser beam to the optical element (fig. 3, 13, 11, 19; col. 1, line 48-54, the line projection of a laser beam; A new optical lens element of the present invention expands a laser beam in one direction to project a beam line of uniform intensity and width having well defined ends).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872